Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi et al. (JP 2010-205509, see also English translation obtained from Global Dossier provided with this Office Action).
Regarding Claim 1, Ochi discloses in Figs. 1-2 a battery module (Figs. 1-2, [0006]) comprising:
a cell assembly (2) comprising at least one battery cell (1) ([0026]);
a module casing (20) configured to accommodate the cell assembly (2) (Fig. 1, [0025]);
a busbar (8) electrically connected to an electrode lead (13) of the cell assembly (2) ([0029]), and 

wherein the busbar (8) and the busbar frame (6) are formed integrally by insert--injection molding ([0036], [0040]).
Regarding Claim 2, Ochi discloses all of the limitations as set forth above. Ochi further discloses wherein the busbar (8) is made of metal ([0038]), and the busbar frame (6) is made of insulating plastic ([0012]).
Regarding Claim 3, Ochi discloses all of the limitations as set forth above. Ochi further discloses wherein the busbar frame (6) is raised along an edge of the busbar (8) to surround the busbar (8) at a lateral side of the busbar (8) (Figs. 5 and 7, see annotated Fig. 5 provided below as an example).

    PNG
    media_image1.png
    788
    885
    media_image1.png
    Greyscale

Claim 8, Ochi discloses all of the limitations as set forth above. Ochi further discloses wherein the busbar frame (6) further comprises at least a pair of depressed portions disposed to adjoin edges of the busbars (8) which face each other ([0038], Figs. 5 and 7, see annotated Fig. 5 provided below wherein the depressed portion corresponds to the ends of the busbar frame 8).

    PNG
    media_image2.png
    681
    863
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (JP 2010-205509, see also English translation obtained from Global Dossier provided with this Office Action), as applied to Claim 1 above.
Regarding Claim 11, Ochi discloses all of the limitations as set forth above. Ochi discloses the battery module (2) as set forth above.
However, Ochi does not disclose a battery pack comprising at least one of the battery modules (2).

Thus, it would have been obvious to one of ordinary skill in the art to utilize a battery pack comprising at least of the battery modules in order to successfully provide enough electric power to a motor for driving a hybrid car or an electric vehicle, as desired by Ochi.
Regarding Claim 12, Ochi discloses all of the limitations as set forth above. Ochi further discloses a device comprising at least one battery pack as set forth above ([0001], hybrid car or electric vehicle).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (JP 2010-205509, see also English translation obtained from Global Dossier provided with this Office Action), as applied to Claim 1 above, and further in view of Soga et al. (US PGPub 2001/0006688). 
Regarding Claim 4, Ochi discloses all of the limitations as set forth above. Ochi further discloses wherein the busbar (8) further comprises at least one through hole (8A) ([0038]).
Specifically, Ochi discloses wherein the busbar (8) comprises the through hole (8A) in order to fix the busbar (8) to the electrode lead (13) ([0039]).
However, Ochi does not disclose the busbar comprising at least one through hole so that a position fixing pin protruding in a mold during an insert-injection molding process is inserted into one of the at least one through hole. 
Soga teaches a method of insert-injection molding a busbar ([0015]-[0016]). Specifically, Soga teaches in Figs. 2-5 wherein the busbar (6) comprises at least one through hole (6a, bridge 
It would have been obvious to one of ordinary skill in the art to form a through hole in the busbar of Ochi, such that the through hole does not interfere with any other structure of the busbar, so that a position fixing pin protruding in a mold during an insert-injection molding process is inserted into one of the at least one through hole, as taught by Soga, in order to restrain the busbar and thereby prevent defective products from being produced. 
Regarding Claims 5 and 6, modified Ochi discloses all of the limitations as set forth above. Modified Ochi discloses in the teachings of Soga wherein the at least one through hole (6a of Soga) is disposed at an upper end and a lower end of the busbar (6 of Soga) and further wherein the at least one through hole (6a of Soga) is disposed at adjacent to an end of the busbar (6 of Soga) (Fig. 1 of Soga).

    PNG
    media_image3.png
    668
    873
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to form the at least one through hole of modified Ochi to be disposed at least at one of an upper end and a lower end of the busbar of modified Ochi and further be disposed adjacent to an edge of the busbar of modified Ochi, as further taught by Soga in modified Ochi, wherein the skilled artisan would have reasonable expectation that such would successfully allow for a position fixing pin protruding in a mold during an insert-injection molding process to be inserted thereby restraining the busbar and preventing defective products from being produced, as desired by modified Ochi. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (JP 2010-205509, see also English translation obtained from Global Dossier provided with this Office Action), as applied to Claim 1 above, and further in view of Butlin et al. (US Patent No. 5,053,178).
Regarding Claim 7, Ochi discloses all of the limitations as set forth above. Ochi further discloses wherein the busbar frame (6) further comprises a depressed portion (6A) adjoining an edge of the busbar (8) ([0038], Figs. 5 and 7 of Ochi).
However, Ochi does not disclose wherein the busbar frame further comprises a depressed portion adjoining an edge of the busbar where a grip portion protruding in a mold during an insert-injection molding process is positioned.
Butlin teaches a method of forming an article (a razor) by insert-injection molding (C1, L6-9, C2, L17-23). Specifically, Butlin teaches wherein the article may comprise a depressed portion (13, 13’ indentations) in order to position the article within the injection mold cavity (i.e. for a grip position protruding in a mold) (C2, L57-63).
It would have been obvious to one of ordinary skill in the art to utilize the depressed portion adjoining an edge of the busbar of modified Ochi, such that a grip portion protruding in a mold during the insert-injection molding is positioned, as taught by Butlin, in order to position the busbar during an insert-injection molding process, thereby producing the busbar as desired by Ochi. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (JP 2010-205509, see also English translation obtained from Global Dossier provided with this Office Action), as applied to Claim 1 above, and further in view of Soga et al. (US PGPub 2001/0006688) and Butlin et al. (US Patent No. 5,053,178).
Regarding Claim 9, Ochi discloses all of the limitations as set forth above. Ochi further discloses wherein the busbar (8) further comprises at least one through hole (8A) ([0038]).

However, Ochi does not disclose the busbar comprising at least one through hole so that a position fixing pin protruding in a mold during an insert-injection molding process is inserted into one of the at least one through hole. 
Soga teaches a method of insert-injection molding a busbar ([0015]-[0016]). Specifically, Soga teaches in Figs. 2-5 wherein the busbar (6) comprises at least one through hole (6a, bridge portion) so that a position fixing pin (81c) protruding in a mold (71, 81) during an injection-molding process is inserted into one of the at least one through hole (6a) ([0030]-[0033], wherein the bridge portion 6a acts as a hole through which the position fixing pin 81c is inserted through and therefore reads on a though hole) in order to restrain the busbar (6), thereby preventing defective products from being produced ([0016]).
It would have been obvious to one of ordinary skill in the art to form a through hole in the busbar of Ochi, such that the through hole does not interfere with any other structure of the busbar, so that a position fixing pin protruding in a mold during an insert-injection molding process is inserted into one of the at least one through hole, as taught by Soga, in order to restrain the busbar and thereby prevent defective products from being produced. 
Modified Ochi discloses wherein the busbar frame (6 of Ochi) further comprises a depressed portion (6A of Ochi) adjoining an edge of the busbar (8 of Ochi), wherein the depressed portion (6A of Ochi) is at a position different from the position of the fixing pin (81c of Sota) during the insert-injecting molding process ([0038], Figs. 5 and 7 of Ochi, wherein the 
However, modified Ochi does not disclose wherein the busbar frame further comprises a depressed portion adjoining an edge of the busbar where a grip portion protruding in a mold during an insert-injection molding process is positioned.
Butlin teaches a method of forming an article (a razor) by insert-injection molding (C1, L6-9, C2, L17-23). Specifically, Butlin teaches wherein the article may comprise a depressed portion (13, 13’ indentations) in order to position the article within the injection mold cavity (i.e. for a grip position protruding in a mold) (C2, L57-63).
It would have been obvious to one of ordinary skill in the art to utilize the depressed portion adjoining an edge of the busbar of modified Ochi, such that a grip portion protruding in a mold during the insert-injection molding is positioned, as taught by Butlin, in order to position the busbar during an insert-injection molding process, thereby producing the busbar as desired by Ochi. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 10 is directed to the battery module as set forth above further comprising wherein the at least one through hole of the busbar is disposed at least at one of an . 
The closest prior art is considered to be Ochi et al. (JP 2010-205509, see also English translation obtained from Global Dossier provided with this Office Action), as applied to Claim 1 above, and further in view of Soga et al. (US PGPub 2001/0006688) and Butlin et al. (US Patent No. 5,053,178).
Modified Ochi further discloses in the teachings of Soga wherein the at least one through hole (6a of Soga) is disposed at an upper end and a lower end of the busbar (6 of Soga) (Fig. 1 of Soga).

    PNG
    media_image3.png
    668
    873
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to form the at least one through hole of modified Ochi to be disposed at least at one of an upper end and a lower end of the busbar of modified Ochi, as further taught by Soga in modified Ochi, wherein the skilled 
Modified Ochi further discloses wherein the depressed portion (6a of Ochi) is formed to adjoin an edge of the busbar (8 of Ochi) (Fig. 5 of Ochi, wherein the depressed portion 6a adjoins the top edge of the busbar 8).
However, modified Ochi does not disclose wherein the depressed portion is formed to adjoin the edge of the busbar which extends vertically.
The Examiner notes that an edge of the busbar (8 of Ochi) which extends vertically is in direct contact with the busbar frame (6 of Ochi) (Fig. 5 of Ochi) and therefore in the configuration disclosed by modified Ochi the depressed portion (6A of Ochi) where a grip portion protruding in the mold is positioned (C2, L57-63 of Butlin) cannot also be formed to adjoin the edge of the busbar which extends vertically at the same time. 
The Examiner further notes that the instant specification discloses that when the busbar frame further includes depressed portions, wherein grip portions may protrude so as to adjoin edges of the busbars which extend vertically and face each other, the busbar is prevented from moving in the mold during the injection molding process ([0051]). 
Specifically, the instant specification discloses that since the pair of grip portions is formed at the edges of the busbars facing each other, it is possible to prevent the busbars from moving in a left-right direction ([0051]).

Furthermore, because the closest prior art did not recognize that such would successfully prevent the busbars facing each other from moving in a left-right direction, and the prior art as a whole did not identify any disclosure, teachings, or suggestions regarding the specific positioning of the depressed portions, the skilled artisan would not have been motivated to specifically form the depressed portion to adjoin the edge of the busbar which extends vertically, as called for in the claimed invention. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “the depressed portion is formed to adjoin the edge of the busbar which extends vertically” in combination with all of the other claim limitations taken as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 10, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 15, 2021